Title: To George Washington from Conrad-Alexandre Gérard, 5 May 1779
From: Gérard, Conrad-Alexandre
To: Washington, George



Sir,
[5 May 1779]

The reception that your Excellency was pleased to give me has penetrated me with gratitude. I am in pain to testify it to you, in as lively a manner, as I feel it; but another sentiment that I cannot hinder myself from testifying equally, is the admiration with which every thing I have seen has filled me more and more, for your talents and for your virtues—Envy itself and enmity are obliged to respect them and the true friends of America among whom I claim a place regard you as its glory and its hope. I have learnt better than ever to set a price on your esteem and on your kindness; and I shall think myself happy if you will permit me to count upon them.
I request Mrs Washington to accept the homage of my respect & gratitude.
I stop absolutely at the idea that you have had the goodness to suggest to me and I act in consequence. I have the honor to be with a respectful attachment &c. &c.
